Miller, P. J.,
dissenting. The authorities hold that the statute of limitations acts upon the remedy and does not discharge the debt ( Waltermire v. Westover, 4 Kern., 16), and it was held that the statute of limitations, which barred an action *228upon a justice’s j udgmenfr, where a transcript has been filed, did not extinguish it or destroy its lien. In Morey v. F. L. and T. Co. (4 Kern., 309), it was decided that the presumption of payment arising from the lapse of twenty years after the money became due was not sufficient evidence of payment to entitle the plaintiff to the relief demanded. The action Avas brought to compel a conveyance of land and for a specific performance. Weight, J., at page 309 of the case, makes some remarks in regard to the effect of á presumption of payment upon lapse of time, which, if applicable to an action similar to the one before us, would effectually dispose of it adversely to the plaintiff’s claim. It may, however, be remarked that the distinguishing feature between the last cases cited and the one at bar is that in each of the former the action depended upon a presumption which rested upon the statute of limitations, while here the right of the plaintiff to maintain the action depends upon a judgment which ordinarily would be considered as entirely conclusive as to the subject-matter of the controversy.
The same remarks are applicable to Lawrence v. Ball (4 Kern., 477), where the defendant sought to set up an equitable title in himself upon the presumption arising from a lapse of twenty years of the payment of the purchase-money on a contract for the sale of land.
It will be seen that neither of these cases decides the precise point now presented, and there is no adjudicated case which holds that where a defence of the statute of limitations is interposed and the action thereby defeated, that a judgment entered therein is not conclusive as to the debt. The debt clearly could not be recovered again if the statute was not plead, as the judgment would be a bar. It is not the statute which concludes the party, but the judgment.
Where a party brings an action upon a demand, and is defeated in obtaining a judgment, it matters not whether the "defence is payment, the statute of limitations, or any other lawful defence, as all defences stand upon the same footing In law; the judgment is equally conclusive in all cases. Where *229a judgment is shown, it establishes that there has been an adjudication of the subject-matter of the controversy, and there is no case which holds that because the judgment is predicated upon the statute of limitations, it is of no avail in an equitable action, and an exception to the general rule which makes it conclusive. There is no rule of law which makes a judgment less conclusive in one case than in another, and although presumptions may not always be conclusive in equitable cases, yet when the presumption is made certain by a judicial determination it is difficult to draw a line which will limit aud qualify that adjudication. A judgment is conclusive of itself, and none the less so because it rests upon the statute of limitations, which the law recognizes as a valid defence.
Ho judgment had been obtained in the cases cited, and the question was, whether the party seeking an equitable remedy, could avail himself of the presumption arising from the statute of limitations. This is not the question to be determined in the case at bar, and the doctrine of presumption is not in the case. The real question is, whether a judgment which settles the right to collect a demand is less conclusive and absolute, because the defence in the action was founded upon the statute of limitations.
The judgment in question in this case settled the amount of the plaintiff’s demand in the action. It adjudicated what was still due. Ho matter for what causes, it adjudged that only a certain amount was due and unpaid. The issue was not alone whether the statute of limitations barred the claim, but what amount was due upon it, and that amount was determined by the adjudication, whether by payment, set off, or any other defences is not material, as it is enough that the amount was fixed and settled without examining especially as to the character of the defence interposed. The judgment decided that there was a contract, and that Edgerton owed the plaintiff in the action a certain sum upon that contract; that no more could be recovered, and when the judgment was paid the stock belonged to Edgerton.
*230As a judgment was recovered and paid, there could be no forfeiture of the stock, and the judge properly held that the plaintiff was entitled to recover.
The judgment should be affirmed with posts.
Judgment reversed.